DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on February 16, 2021 and March 22, 2021 have been entered.

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the responses filed February 16, 2021 and March 22, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 – 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 45 contains the limitations “wherein the air-filled insulating device prevents heat flow from entering an airspace of the air-filled insulating device reducing a direct contact of atoms and molecules and forming a 2Application No. 14/ relay process where agitation of first atom and first molecule passes heat along to a second atom and second molecule from a warmer area towards the cooler area to cause heat loss by conduction to the wall directly behind the heat emitter before the heat emitter is able to heat the air in the room”, “vertical angles”, “air pockets”, and “wherein the profiled front sheet is bonded to the flat aluminum sheet to act as a protective cover on the reflective side of the flat sheet of aluminum that maintains a clean reflective surface to reflect electromagnetic waves of radiation that penetrate through the profiled polymer front surface sheet back to the heat emitter”.

Claim 46 contains the limitations “the air-filled insulation device is divided into a plurality of squares and rectangular-shaped air- filled modules, wherein the air is a natural insulator and the space of air between the aluminum sheet and the front polymer sheet reduces heat transfer by convection as gaseous air now with a configuration that reduces direct atom contact with molecules as still air contained within the air-filled modules resists heat transfer and therefore convection currents are reduced in the air-filled insulation device modules thereby reducing heat loss by conduction and convection”.

Claim 47 contains the limitations “the air-filled insulation device includes a shiny side of the flat aluminum sheet facing the heat source to reflect the radiation flow of electromagnetic waves that have penetrated the front polymer sheet, back to the heat source, thereby reducing the radiant heat transfer to the wall behind the heat emitter, wherein the air filled insulation device limits heat loss from convection due to multiple vortices formed in the front profiled right angle hollows, wherein the vortices push the convective airflow away from the surface of the air-filled insulating device as warm particles in the 4Application No. 14/ air carrying energy are moved away from the air-filled insulating device by a layer of stagnant air formed over the front of the surface of the air-filled insulation device reducing the airflow space between the heat emitter and the air-filled insulation device creating an increase in airflow velocity in the space between the insulating device and a heat emitter, wherein the increased velocity has a positive effect on the convective upward airflow over both sides of the emission surface of the heat emitter thereby reducing heat loss to the wall, wherein an upward airflow from the heat emitter meets the cold airflow descending down the wall and heats the descending cold air and then thermodynamically sweeps the heated air out into the space to be heated resulting in a faster warm-up time to occur in the space to be heated using less heating fuel in the process”.

Claim 48 contains the limitations “the air filled insulation device limits heat exchange to the wall due to spaces of the modular, square, and rectangular shapes formed in the air-filled insulation device as still air reduces heat flow for convection and conduction to take place, thereby improving the air circulation pattern in a space to be heated by moving heated air at an increased velocity in an anticlockwise eddy toward a ceiling and then back to a floor level in a clockwise direction moving colder air to rise up between the wall attached air-filled insulation device and the heat emitter where the air is reheated and then directed into the space to be heated”.

The above limitations appear to be not be supported by the Applicant’s specification.

Claims 49 and 50 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on the above rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 45 – 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “a sheet of polymer-coated” in line 4 of claim 45 is unclear, which renders the claim vague and indefinite.  The phrase appears to be missing a word, describing what type of material is coated by the polymer.

The phrase “all three-pieces are sealed together” in claim 45 is unclear, which renders the claim vague and indefinite.  It is unclear from the claim language what the three pieces being discussed in the claim.

Claims 45 – 50 are narrative in form and replete with indefinite language.  The structure, the elements that form the air-filled insulating device, must be clearly and positively specified in the claims.  The structure must be organized and correlated in such a manner as to present a complete operative device. The language of the claims is full of intended use, the intended gains and how the article functions in combination with the intended environment while being silent with regard to the construction limitations, the physical elements of the insulating device, that lead to these gains.  The language of claims needs to contain clear and concise statements with regard to the physical elements forming the air-filled insulating device without additional statements that do not related to the structure. The language appears to be directed towards the intended use or how the air-filled insulating device functions and does not claim any structural limitations of the device itself.

Response to Arguments
Applicant’s arguments with respect to claims 45 – 50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Please see the newly presented rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
April 2, 2021